Citation Nr: 1226611	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including due to  Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964, and from   May 1968 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying entitlement to the benefit sought. The Board had previously remanded this case for further development in January 2012. 


FINDINGS OF FACT

1. The Veteran had presumed in-service exposure to Agent Orange. The condition of peripheral neuropathy did not manifest within one-year of such exposure.

2. The preponderance of the competent evidence weighs against a causal nexus between current peripheral neuropathy and the Veteran's military service, including presumed Agent Orange exposure. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for peripheral neuropathy, including due to Agent Orange exposure. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from January 2007 the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the       joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the January 2008 RO        rating decision adjudicating the claim on appeal, and therefore comported with     the standard for timely notice. 

The RO (including through the Appeals Management Center (AMC)) has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs), and VA and private outpatient treatment records. The Veteran has also undergone VA Compensation and Pension examination with regard to the claim being decided. See 38 C.F.R. § 3.159(c)(4).       In furtherance of his claim, the Veteran provided a private physician's statement, and several personal statements. He declined the opportunity for a hearing. There   is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R.                § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).              The exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after        the last date on which the veteran was exposed to an herbicide agent during active military service.

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044        (Fed. Cir. 1994).

The Veteran was discharged from military service in June 1969. The personnel records available do not precisely indicate the time period for which the Veteran had service in Vietnam, however, he reports having left Vietnam in May 1969. 

Service treatment history is absent for neurological findings.

Thereafter, records of VA outpatient treatment show that the Veteran first reported symptoms of bilateral hand and foot numbness over the previous two years during a July 2006 general medical consultation. An EMG study a few months later confirmed the presence of early peripheral neuropathy. 

Based on these findings, and the absence of any neuropathic symptoms during or shortly following military service, the provisions for presumptive service connection based on Agent Orange exposure clearly would not apply as the Veteran did not manifest acute or subacute peripheral neuropathy to a compensable degree within one-year of his last date of Vietnam service. 

This notwithstanding, even without the benefit of presumptive service connection, the Veteran may demonstrate through competent and probative medical evidence that his peripheral neuropathy has a direct etiological relationship to his military service. Combee, supra. 

Records of VA outpatient treatment first indicate relevant clinical findings in  March 2006, with the Veteran's reported medical history of "bilateral feet and hand numbness and tingling." According to the Veteran, this started about a year previously. He stated that his private physician was not sure why he was having these symptoms. The diagnosis indicated in pertinent part, numbness, bilateral hands and feet. A March 2007 VA general practitioner's consult indicates bilateral lower extremity peripheral neuropathy, unknown etiology, by VA EMG study of October 2006. 

In his July 2006 statement a private treatment provider , a physical therapist, explained that the Veteran had symptoms indicative of neuropathy, and he was a non-diabetic. According to the treatment provider, it had been shown in studies   that exposure to chemicals such as Agent Orange could be responsible for these neuropathy type symptoms, and the Veteran had seen other VA physicians who also felt that this could be the cause of the Agent Orange symptoms.

Given the aforementioned private treatment provider's opinion, which though not definitive offered evidentiary support to this claim, the Board's January 2012 remand requested further inquiry into the etiology of the Veteran's neuropathic condition. 

On VA Compensation and Pension examination of February 2012, the diagnosis made was of peripheral neuropathy, demyelination, bilateral lower extremities involvement; normal upper extremities on EMG / NCS testing. It was indicated that the Veteran reported about seven to eight years ago, he noticed his entire hands and feet were numb. Since this time, the symptoms had been constant. The numbness was accompanied by painful tingling, especially at night. The pain had gotten worse and the numbness had increased proximally into his arms and legs. He had been taking amitriptyline 75mg for the symptoms that helped him sleep with the pain.  He denied weakness, or changes in his muscles. He denied bowel, bladder or erectile dysfunction issues. He reported dizziness upon standing, and excessive sweating. He got palpitations at night. His only medications at the time of onset were Lipitor and Avapro. The Veteran's vocational history was as a barber since 1969, and having spent four to five years exposed to hair color/dye. There was no family history of weakness, numbness or neurologic disease. An objective examination ensued. 

The VA examiner then expressed the opinion that the claimed neurological condition was less likely than not incurred in or caused by the Veteran's presumed exposure to Agent Orange during his service in Vietnam. The stated rationale was that the Veteran's symptoms of peripheral neuropathy began in 2005, according to his primary care notes. This was 37 years after his time of active duty. According to the presumptive diagnosis description for exposure to Agent Orange, service connection may be established for acute or subacute peripheral neuropathy that manifested itself within one year from the date of last exposure and resolved within two years from the date of onset. Therefore, a presumed cause of disease did not exist with this Veteran. In addition, there was no literature to support a link between Agent Orange exposure and delayed onset of a peripheral neuropathy.  The etiology of the Veteran's peripheral neuropathy was deemed unclear, as all of his laboratory results were normal at the time of symptom onset. Physicians' notes failed to support any cause of his peripheral neuropathy at the time of diagnosis.                           In reviewing the Veteran's occupational history, he reported exposure to hair dye consistently for four to five years, which was not addressed in his physicians' notes. While a literature search did not reveal a direct connection to hair dyes, there was data to suggest that some of the chemicals in the hair dyes could be responsible for causing a peripheral neuropathy (toluene, lead, arsenic, phenylene diamines, etc.). However, without a list of the ingredients in the hair dyes the Veteran was exposed to, this etiology of his peripheral neuropathy would be only mere speculation. It was the examiner's opinion that the etiology of the Veteran's peripheral neuropathy was more likely related to some toxic exposure that occurred just prior to the development of symptoms, and that was not detectable by the laboratory evaluation that occurred at that time. 

Where, as here, there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board ultimately accepts the conclusion of the February 2012 VA examiner over the July 2006 private treatment provider's statement, as it represents the more probative, definitive and thorough pronouncement on the subject of medical causation. The merits of the February 2012 VA medical opinion are in its rationale, and the medical expert review completed. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). The VA examiner's rationale notes the absence of medical literature substantiating a linkage between Agent Orange exposure and delayed onset of peripheral neuropathy, particularly given the interval of 37 years since initial hazardous exposure. The examiner noted further the competing explanation of occupational exposure. The examiner further identified the extended interval between military service and initial clinical diagnosis in 2005, suggesting a significant lack of continuity of symptomatology since military service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the prolonged absence of medical complaints since service is amongst those factors which may be considered in determining whether       a causal nexus to service is established). All of the foregoing factors offer a              well-substantiated opinion rationale. Essentially, the VA examiner on review of available medical and scientific literature, and the specific circumstances of this case (including a claims file review, and what other treating physicians had found) found no indication or suggestion of an association between neuropathy and    Agent Orange exposure from more than three decades previously.

In comparison, the July 2006 physical therapist's opinion does not offer a persuasive rationale. The treatment provider does not seem to have actually examined the Veteran on a neurological basis. See Claiborne v. Nicholson,               19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The primary point of evidentiary support identified consists of scientific studies that showed                 Agent Orange could be associated with neuropathy symptoms; however, there is no discussion as to the crucial matter of whether neuropathy has a delayed reaction to herbicide exposure, on the order of more than 30 years. The Board is aware of scientific studies that show Agent Orange to be associated with immediate peripheral neuropathy, when appearing within one year therefrom -- that is the basis for VA's issuance of regulations listing peripheral neuropathy as amongst those conditions for which presumptive service connection is available, again, where manifested within one year of exposure. See again, 38 C.F.R. § 3.309(e). This notwithstanding, on the subject of delayed onset of more than three decades, the private treatment provider's opinion offers nothing persuasive. Nor for that matter does the Board believe that clarification of the foregoing opinion would help in this instance, given that it is not expressly indicated that this particular private treatment provider conducted a complete survey of Agent Orange studies in regard to delayed exposure. 

For that matter, moreover, this opinion also is not couched in definitive terms,        but rather only identifies a possible causal nexus to in-service herbicide exposure.       See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation); Winsett v. West, 11 Vet. App. 420, 424 (1998). While as stated the opinion is clearly helpful to the Veteran's claim in describing the basis for his symptomatology, unfortunately, it is not definitive. Finally, the opinion's additional reference to the fact that there were other treatment providers who believed the Veteran's symptomatology could be due to Agent Orange exposure simply cannot hold substantial probative weight, absent the opportunity for independent review of any other treatment providers' opinion.         As set forth previously, the Veteran has been fully informed of the opportunity to provide pertinent medical evidence on the subject of etiology of his condition, and there have not been any further opinions forthcoming that would otherwise change the Board's determination of how to properly weigh the evidence obtained. 

The Veteran's own assertions have also been afforded appropriate weight in this instance. He has repeatedly indicated upon evaluation that the onset of his symptoms was on or around 2005. The Veteran maintains that the condition is causally related to his presumed Agent Orange exposure. However, as he is a layperson, he cannot opine on the causation of neuropathic disorder, as a matter involving medical judgment not within the purview of lay observation. Rather, consistent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying service connection for peripheral neuropathy. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   












ORDER

Service connection for peripheral neuropathy, including due to Agent Orange exposure, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


